Notice of Allowance
Allowable Subject Matter
Claims 1-10, 12-16, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and device for congestion control, the method steps comprising: tracking the performance of a plurality of congestion control algorithms associated with a plurality of flows having a common first set of flow parameters, initiating a first flow and second flow at an adaptive congestion control device (ACCD), selecting a first congestion control algorithm for the first flow, controlling transmission of packets for the first flow from the ACCD according to the first congestion control algorithm, selecting a second congestion control algorithm, and controlling transmission of packets for the second flow from the ACCD according to the second congestion control algorithm.
	Applicant’s independent claims recite tracking different performance with which a plurality of congestion control algorithms regulate a transfer of packets associated with a plurality of flows having a common first set of flow parameters and determining, from said tracking, that a performance of the first congestion control algorithm is faster than a performance of other congestion control algorithms of the plurality of congestion control algorithms for the plurality of flows having the first set of flow parameters (as described in paragraphs [0064] to [0066] and [0070] to [0071] of applicant’s specification, filed 09/29/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nassor et al. (US 2010/0318675 A1) discloses choosing between a first congestion control algorithm and a second congestion control algorithm based on a data rate setting.
	Ansari et al. (US 2013/0124753 A1) discloses a test application for testing congestion control algorithms.
	Rankin (US 2015/0078160 A1) discloses tracking a congestion window size for congestion avoidance algorithms.
	Zhu et al. (US 2017/0366650 A1) discloses determining a congestion window according to a first algorithm or second algorithm, and determining a congestion window increase step size according to round-trip time.
	Ner et al. (US 2019/0150027 A1) discloses selecting a congestion control algorithm based on a predicted congestion level.
	Kulkarni et al. (US 2019/0182170 A1) discloses selecting a congestion control algorithm based on one or more parameters and a TCP-based congestion control module that tracks the congestion window by tracking sequence and acknowledgment numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461